*209
ORDER

PER CURIAM.
Sue Bagwell Hendrix (“Hendrix”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) affirming the decisions of the Administrative Law Judge (“ALJ”) denying two separate workers’ compensation claims filed by Hendrix. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s decision is not unsupported by substantial evidence or clearly contrary to the overwhelming weight of the evidence. Landers v. Chrysler Corp., 963 S.W.2d 275, 279 (Mo.App. E.D.1997). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).